Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on September 26, 2019.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera Gonzalez.

Claim Rejections - 35 USC § 112
Claims 16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recites the limitation "T, in their first line, respectively. Lastly, these two dependent claims recite a system wherein the claim being referenced is a method.  There is insufficient antecedent basis for these limitations in their respective claims. Finally, a suggestion to overcome these rejections is to amend claim 16 

Specification
The disclosure is objected to because of the following minor informalities:
In ¶0041, lines 9, 10, 13; and ¶0042, line 6, contains the same grammatical error "Metrices" and should be corrected to “Metrics” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
In ¶0041, line 13 contains a grammatical error "form" and should be corrected to “from” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.

 Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1 and 11 are rejected under 35 U.S.C. 101. Firstly, Step 1: the claimed invention falls under statutory categories of a process and a machine. However, Step 2A Prong 1: because the claims recites a method and a system for evaluating performance improvement of a plurality of workers who have taken training programs of the plurality of training programs; associating a performance improvement grade to each of the workers for each of the training programs the worker has taken; selecting, from a worker database, workers that are similar to the selected worker; selecting the training program for the selected worker based on the performance improvement grades associated with the similar workers for the plurality of training programs.     
       These limitations, describes a method and a system for identifying and selecting a training program for a worker based on the performance improvement evaluation grades of this individual worker. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of managing personal behavior or interactions between people by determining and ranking a worker’s performance improvement, and matching the best training program fit for him or her to drive and manage a business effectively. As disclosed in the specification, this invention allows the increase the efficiency of training programs provided to workers and by this may save costs, improve employee professionalism and engagement, and eventually increase customer satisfaction. Thus, it represents a certain method of organizing human activities by using key performance indicators, performance improvement scores and associating them to training costs to manage a business cost-effectively. 

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements A memory, a processor and a worker database individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely generally linking to the technology of human resources management and correlation modeling and that is not functionally related to the claimed process other than a recitation to intended use or filed of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claims 1 and 11, these claims do not include additional elements recited that are sufficient to amount to significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic devices or the system comprising of a processor and a memory, as previously mentioned, to perform steps nd prong of the eligibility test above is also applicable to step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

      Dependent claims 2-10 and 12 - 20  these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of Claims 2 and 12: providing at least one training program to a worker of the plurality of workers; and for each of the at least one training programs, measuring performance of the worker before and after taking a provided training program, and calculating a performance improvement grade for the worker based on the performance measured before and after taking the provided training program; Claims 3 and 13: Further describes the abstract idea of selecting a training program method. Claims 4 and 14: calculating a total performance improvement grade for each of the at least one training programs… selecting the training program with the maximal total performance improvement grade. Claims 5 and 15: calculating a total performance improvement grade for
each of the at least one training programs… associating a cost value with each training program; normalizing the total performance improvement grade associated with each training program…; selecting the training program with the maximal normalized performance improvement grade associated with the similar workers; Claims 6 and 16:  storing in the worker database a record for each worker, the record comprising a plurality of attributes of the worker; Claims 7 and 17 (directed to claims 6 and 16):  finding the similar workers in the worker database is performed based on the attributes of the workers; Claims 8 and 18: calculating a similarity score between the worker and other workers in the database; selecting workers with the highest similarity score; Claims 9 and 19 (directed to claims 8 and 18):  calculating the total performance improvement grade for a training program of the at least one training programs as a weighted average of the performance improvement grades…; Claims 10 and 20:  generating an alert in case of a decrease in a key performance indicator in a group of workers..; and providing the selected training program to the worker. Therefore, the additional elements previously mentioned above, is/are merely add-on(s) and is/are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101. 

Claim Rejections - 35 USC § 102
         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



      Claims 1 – 4, 6-8 and its mirrored claims 11-14 and 16 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Singh (U.S. Patent No. 20180039928 A1).
Regarding claim 1 and 11: 
Singh teaches a “method and a system for a role-based auto-selection of one or more employees for one or more trainings associated with one or more skills required in a project.” ¶0001:
evaluating performance improvement of a plurality of workers who have taken training programs of the plurality of training programs, (“…after receiving the request pertaining to the selection of the one or more employees, the processor 202 may transmit one or more queries to the database server 106 to extract the one or more attributes of the one or more employees. The one or more queries may be based on at least the one or more required skills and/or the required role in the project…the one or more attributes of an employee may include, but are not limited to, a name, an employee identification number, one or more current skills of the employee, and a second proficiency score in each of the one or more current skills. Thereafter, the processor 202 may store the extracted one or more attributes of the one or more employees in the memory 204.” ¶0054; Fig 2 (202; 204); Fig 3 (306; 308))
selecting, from a worker database, workers that are similar to the selected worker; (“The system may further comprise one or more processors that are configured to extract one or more attributes of one or more employees from a database server based on the received request…The one or more processors may further be configured to select a set of employees from the one or more employees for one or more skill-based trainings, associated with the one or more required skills, based on at least the prioritized one or more required skills associated with the required role.” ¶0006; Fig 1 (106); Fig 3 (306; 312))
and selecting the training program for the selected worker based on the performance improvement grades associated with the similar workers for the plurality of training programs, (“…the processor 202 may be configured to schedule the one or more skill-based trainings, associated with the one or more required skills, for each of the set of employees based on at least the determined priority of the one or more required skills.” ¶0068) Examiner note: The association of “one or more required skills, for each of the set of employees based on at least the determined priority of the one or more required skills” is further defined as “proficiency gap threshold value” which is based on an employee pool’s scores or grades as stated in ¶0060. Thus, is being interpreted as “performance improvement grades” of similar workers.

Regarding claim 2 and 12:
Singh teaches:
The method of claim 1, wherein evaluating performance improvement of a plurality of workers comprises: for the plurality of workers: providing at least one training program to a worker of the plurality of workers; (“…the application server 108 may be configured to render the scheduled one or more skill-based trainings on a user interface displayed on a display screen of the employee-computing device 104 associated with each of the set of employees.” ¶0039; Fig 3 (316))
and for each of the at least one training programs, measuring performance of the worker before and after taking a provided training program, and calculating a performance improvement grade for the worker based on the performance measured before and after taking the provided training program. (“…the processor 202 may be configured to determine the proficiency gap based on the first proficiency score and the second proficiency score. The first proficiency score may correspond to a proficiency level required for each of the one or more required skills. The second proficiency score may correspond to a proficiency level that may have been achieved by each of the one or more employees in their corresponding one or more current skills. ¶0060 Fig 3 (308)); Examiner note: The computer use current and required skills to determine the “proficiency gap” (using historical data) as stated in ¶0025 and ¶0063.

Regarding claim 3 and 13:
Singh teaches:
The method of claim 1, wherein for a worker, the performance improvement grade associated with a training program is an improvement of a performance of the worker after taking the training program, relative to a performance of the worker before taking the training program. (A “proficiency gap” refers to a gap between a desired proficiency in one or more skills required for a project and an acquired proficiency in the one or more skills possessed by an employee. In an embodiment, the desired proficiency in a skill corresponds to a minimum proficiency level in the skill that one or more employees must possess to work upon a task or a project in an organization. In an embodiment, the acquired proficiency in the skill corresponds to a maximum proficiency level that is currently possessed by the one or more employees in the organization.” ¶0025; Fig. 3 (308)) Examiner note: The “proficiency gap” is being interpreted as the relativity between “the performance improvement grade associated with a training program is an improvement of a performance of the worker after taking the training program” and “performance of the worker before taking the training program”, as attributed for the first and second scores mentioned.


Regarding claim 4 and 14:
Singh teaches:
The method of claim 1, wherein selecting the training program comprises: calculating a total performance improvement grade for each of the at least one training programs, based on the performance improvement grades associated with the similar workers in each of the at least one training programs; (“…the processor 202 may prioritize the one or more required skills based on the determined proficiency gap, such that the determined proficiency gap is greater than the threshold value. With respect to the ongoing example, the processor 202 may assign a first priority to the required skill “XA” and a second priority to the required skill “ZA.” Similarly, the processor 202 may prioritize the one or more required skills for each of the remaining one or more employees. ¶0064; Fig 3 (312)) Examiner note: The “proficiency gap” is used to determine which training is given priority for the selected worker, based on the “threshold value” that is based in “the historical data of each of the one or more employees” as stated in ¶0063.
and selecting the training program with the maximal total performance improvement grade.  (“At step 314, the one or more skill-based trainings associated with the one or more required skills are scheduled for each of the set of employees based on at least determined priority of the one or more required skills.” ¶0068); Examiner note: The “maximal total performance improvement grade” is being interpreted as the “determined priority” which is based on a “threshold value” that triggers the recommended training program after obtaining the “proficiency gap” of the selected worker (Please refer to ¶0063 - ¶0065)


Regarding claim 6 and 16:
Singh teaches:
The method of claim 1, comprising storing in the worker database a record for each worker, the record comprising a plurality of attributes of the worker. (“…the one or more attributes of an employee may include, but are not limited to, a name, an employee identification number, one or more current skills of the employee, and a second proficiency score in each of the one or more current skills. Thereafter, the processor 202 may store the extracted one or more attributes of the one or more employees in the memory 204.” ¶0054; Fig 1 (106); Fig 2 (204))

Regarding claim 7 and 17:
Singh teaches:
The method of claim 6, wherein finding the similar workers in the worker database is performed based on the attributes of the workers. (“…after receiving the request pertaining to the selection of the one or more employees, the processor 202 may transmit one or more queries to the database server 106 to extract the one or more attributes of the one or more employees.” ¶0054; Fig 1 (106); Fig 2 (204))

Regarding claim 8 and 18:
Singh teaches:
The method of claim 1, wherein finding the similar workers in the worker database is performed by: calculating a similarity score between the worker and other workers in the database; (“…the application server 108 may be configured to select a set of employees, from the one or more employees, for one or more skill-based trainings based on at least a comparison of the determined proficiency gap with a threshold value. In an embodiment, the requestor may define the threshold value. In another embodiment, the application server 108 may determine the threshold value based on the historical data of the one or more employees. The selection of the set of employees has been explained in detail in conjunction with FIG. 3.” ¶0038; Fig 3 (308)); Examiner note: The “similarity score” is being interpreted as the relation and comparison between “threshold value” and their respective “proficiency gaps”
and selecting workers with the highest similarity score. (“…the acquired proficiency in the skill corresponds to a maximum proficiency level that is currently possessed by the one or more employees in the organization.” ¶0025)

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 15, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Patent No. 20180039928 A1) in view of Satta (U.S. Pub No.  20100299164 A1).
Regarding claim 5 and 15:
Singh further teaches:
The method of claim 1, wherein selecting the training program comprises: calculating a total performance improvement grade for each of the at least one training programs, based on the performance improvement grades associated with the similar workers in each of the at least one training programs; (“…the processor 202 may be configured to determine the proficiency gap based on the first proficiency score and the second proficiency score. The first proficiency score may correspond to a proficiency level required for each of the one or more required skills. The second proficiency score may correspond to a proficiency level that may have been achieved by each of the one or more employees in their corresponding one or more current skills. ¶0060; Fig 3 (308))
Singh does not explicitly teaches the following limitations. However, Satta teaches: 
associating a cost value with each training program; (“On the contrary, if cost reduction is the main focus, PT and PC weights will be over-weighted while PD, PQ and PE weights will be under-weighted.” ¶0080; Fig 3 (F; 90);Fig 4) Examiner Note: (¶0060))
normalizing the total performance improvement grade associated with each training program by the cost value of the training program; “As already discussed above, a cost, a time budget, a duration and a feasibility are associated to each training program. These information can help in selecting amongst the ideal training programs. Such selection is represented as box 90 on FIG. 3. ¶0084; Fig 3 (90); Fig 4); Examiner note: The association and normalization between the “cost value” of each training program and the “total performance improvement grades” is being interpreted by the “feasibility” that is based on the strategy of a company in terms of internal or external people development, and the further defined variables: PT is based in the highest-to-time budget of the training program ratio (¶0064); PC is based in the highest-to-cost of the training program ratio (¶0060); PD is based in the highest-to-duration of the training program ratio (¶0062); and PE relates to the efficiency of training program. (¶0068). Thus, using a baric center as “weighted mean” as stated in ¶0071 - 0073 can be used to classify a weight to a training program to further select the most weighted one.
and selecting the training program with the maximal normalized performance improvement grade associated with the similar workers. (“the desired skills are set for the particular job, and a training program is defined for each of the employees of the company or each the applicants to determine how they could acquire the skills necessary to the job. A mark is then attributed to the training program which reflects its feasibility. A sorting of the individuals can therefore be obtained” ¶0090; Fig 4)
Singh with the further ability to determine a cost value for the training program, normalizing the performance data, and selecting the training program with the maximized value as taught by Satta, so that it “adds value for the organization which makes use of it. In particular, the invention helps in reducing the people time management, in improving capabilities and productivity, in reducing training costs, and allows for people development forecast and for allow human capital management strategic decision in real time.” (Satta; ¶0093)

Regarding claim 9 and 19:
Singh further teaches:
The method of claim 8, wherein selecting the training program comprises: calculating the total performance improvement grade for a training program of the at least one training programs as a weighted average of the performance improvement grades associated with the similar workers in the training program, wherein the weights are normalized similarity scores of the similar workers. “The decision tree takes as its input training data represented by a set proficiency level performance (PLP). Based on the performance value, the performance of the employee may be classified into three buckets, such as, but not limited to, a low performance bucket, an average performance bucket, and an excellent performance bucket. The threshold values, to classify the performance, may be provided as configuration values while building the decision tree. Once the decision tree is trained using the existing data about the skill proficiency levels and the performance of the one or more employees on a role in a project then it may be used to predict the performance of one or more new employees for the role in the project.” ¶0077; Fig 2 (202)); Examiner note: The combination of the “average performance bucket” and the “threshold values assigned” are being interpreted as the normalization of the weighted averages of the “performance improvement grades” of similar workers and their “similarity scores”.
Singh does not explicitly teaches the “total performance improvement grade for a training program of the at least one training programs as a weighted average of the performance improvement grades associated with the similar workers in the training program, wherein the weights are normalized similarity scores of the similar workers”. However, Satta further teaches: “A performance weight PE can also be calculated which relates to the efficiency of a training program. This performance weight PE can be calculated as the ratio between the number of individuals which have taken the training program and acquired the desired capability (as for instance recorded during the evaluation of the individual's skills) and the total number of individuals which have taken the training program. This ratio can further be weighted by the acquisition duration of the capability (compared to the forecasted acquisition duration).” ¶0068
     It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Singh by providing a weighted average of the performance improvement grades of the similar workers in the training program with Satta because the process of regularly assess employees current skills can be complex and time-consuming and “in a classical human resources management, mobility of the individuals (internal or external to a company) is not encouraged and such management is typically restricted to the identification of only those individuals which already have experience in a particular activity, but does not take into account the capacity of an individual, with his capabilities and development potential, to practice this activity.” (Satta; ¶0007)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (U.S. Patent No. 20180039928 A1) in view of Satta (U.S. Pub No.  20100299164 A1) in further view of Stern (U.S. Pub No.  20180262618 A1).
Regarding claim 10 and 20:
Singh and Satta stay silent about the following limitation, but Stern teaches: 
The method of claim 1, further comprising: generating an alert in case of a decrease in a key performance indicator in a group of workers, wherein the selected worker is the worker that contributes the most to the decrease in the key performance indicator; (“According to some embodiments of the invention, trends in performance, for example over time, may be analyzed in the same way as trends in share prices, and where the algorithm is known to generate a “buy” or “sell” alert this may be taken to be an indication that an individual requires either training (in the event of declining performance) or a reward (in the event of good performance).” ¶0071; Fig 2)
    It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Singh with Satta and Stern, because the benefit of adding and alert when a KPIs are decreasing can help identify the problems existing in the organization and tackle them accordingly. As for an example, Stern states that “A business client of a call center may require multiple KPIs to be measured but the statistical behavior of a single KPI, may have a significant influence on the success of, for example, a product for which customer service is being offered through a call center or a service being provided by the call center. Known KPIs include time, revenue and customer satisfaction (CSAT)” (Stern; ¶0060).

Singh further teaches:
and providing the selected training program to the worker. (“…the processor 202 may be configured to schedule the one or more skill-based trainings, associated with the one or more required skills, for each of the set of employees based on at least the determined priority of the one or more required skills. ¶0068; Fig 3 (314))

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butcher (US Pub No.  20170200245 A1) is pertinent because it is an invention that relates “to a user interface for automating sales training activities.”
Waddington (US Patent No. 20040148216 A1) is pertinent because it is “a data processing system for extracting data from disparate data servers useful for determining a return on an investment made in training for a given period and also useful in determining an investment in a subsequent period.”
Pulaski (US Pub No. 20060256953 A1) is pertinent because it “supports improving the performance, efficiency, or effectiveness of one or more members of the workforce of a contact center. In one aspect of the present invention, a computer-implemented method can assign and/or deliver training or coaching content to a member of the workforce or initiate 
Powers (US Patent No. 10757132 B1) is pertinent because it is used “To optimize training program and training scenario effectiveness, the herein disclosed system provides a first mechanism for determining the training scenario effectiveness for one or more levels of training scenario fidelity. The system provides a second mechanism for analyzing a training scenario with a particular fidelity level, judges the training effectiveness of that training scenario, and provides guidance to the training scenario developer that enables the developer to determine one or more desired levels of fidelity.”
Jimenez (US Pub No. 20160140857 A1) is pertinent because in the invention “provided are personalized and targeted training systems and methods for predicting of completion, completion timing, and satisfaction of an individualized training.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158.  The examiner can normally be reached on Mon - Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IVONNEMARY RIVERA GONZALEZ/            Examiner, Art Unit 4196                                                                                                                                                                                            /DENNIS W RUHL/Primary Examiner, Art Unit 3687